IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2602 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 35 DB 2019
                                :
           v.                   :           Attorney Registration No. 48490
                                :
KEVIN MARK KALLENBACH,          :           (Erie County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 23rd day of April, 2019, upon consideration of the Verified

Statement of Resignation, Kevin Mark Kallenbach is disbarred on consent from the Bar

of this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).